


110 HR 3243 IH: Poverty Measurement Improvement

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3243
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Weller of
			 Illinois (for himself and Mr. Camp of
			 Michigan) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To direct the Bureau of the Census to publish improved
		  annual measures of family income for use in more accurately determining the
		  extent of poverty in the United States and the anti-poverty effectiveness of
		  means-tested benefit and tax programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Poverty Measurement Improvement
			 Act.
		2.Improved measures
			 of income and poverty
			(a)In
			 generalIn order to more accurately determine the extent of
			 poverty in the United States, and the anti-poverty effectiveness of
			 means-tested benefit and tax programs, the Bureau of the Census shall publish
			 annually statistics on levels of family income in the United States. Such
			 statistics shall be based on at least each of the following:
				(1)Full benefits
			 poverty incomeThis income measure shall be equal to the sum of
			 partial benefits poverty income and noncash benefits (including food stamps,
			 housing subsidies, the actuarial value of health coverage, and any other State
			 or Federal means-tested benefits) attributable to the members of the household
			 involved, including non-related members.
				(2)Full benefits
			 and taxes poverty incomeThis income measure shall be equal to
			 full benefits poverty income, increased by State and Federal earned income tax
			 credits, refundable child credits, and any other refundable tax credit, and
			 decreased by State and Federal income and payroll taxes, attributable to the
			 members of the household involved, including non-related members.
				(b)Definition of
			 partial benefits poverty incomeFor purposes of this section, the
			 term partial benefits poverty income means money income, as
			 defined by the Bureau of the Census for purposes of any survey relating to
			 income or poverty in the United States.
			(c)Rates and other
			 dataThe Bureau of the Census shall use the measures of income
			 described in paragraphs (1) and (2) of subsection (a) to produce corresponding
			 tables and graphs showing for each year the following (and related
			 data):
				(1)The partial
			 benefits poverty rate.
				(2)The full benefits
			 poverty rate.
				(3)The full benefits
			 and taxes poverty rate.
				
